Citation Nr: 0423285	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  99-11 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection chronic obstructive 
pulmonary disease secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In December 2000, the Board remanded the case to the RO for 
further development.  


FINDING OF FACT

The probative evidence demonstrates that chronic obstructive 
pulmonary disease is proximately due to service-related 
nicotine dependence.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was incurred secondary 
to service-related nicotine dependence.  38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes for the record that it has 
complied with the threshold requirements of notice and duty 
to assist the appellant in developing the facts needed to 
substantiate this claim.  Thus, the Board finds that VA can 
provide no further assistance that would aid in 
substantiating the claim as the issue essentially turns on 
the interpretation of evidence in a record that appears to be 
complete.  See Dixon v, Gober, 14 Vet. App. 168, 173 (2000); 
Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. Brown, 
6 Vet. App. 558, 562 (1994).

As will be apparent in the discussion that follows, the Board 
concludes that the VHA opinion provides competent, probative 
evidence that supports a favorable determination on the 
record.  In view of the foregoing, there is no need to delay 
resolution of the claim.  See for example Baker v. West, 11 
Vet. App. 163, 169 (1998); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-
2003 (July 16, 2003).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2003).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes. See USB Letter 20-97-14 (July 24, 1997). Therefore, 
the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco- 
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  The 
Board is bound by the precedent opinions of the VA General 
Counsel. 38 U.S.C.A. § 7104(c).

Where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed nicotine dependence during 
service that led to continued tobacco use after service, the 
issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310(a). VAOPGCPREC 19- 97, 62 Fed. 
Reg. 37,954 (1997); VAOPGCPREC 6-03 (October 2003).

VAOPGCPREC 19-97 further notes that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service and resulting tobacco use, 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

Analysis

The veteran seeks service connection for chronic obstructive 
pulmonary disease.  He argues that he developed chronic 
obstructive pulmonary disease secondary to his nicotine 
addiction, which began or had been aggravated during active 
service.  

The Board notes that a revision to the law regarding claims 
related to in-service tobacco use, enacted by Congress and 
signed by the President as Public Law No. 105-206 on July 22, 
1998 (codified at 38 U.S.C.A. § 1103 (West 2002)), now 
prohibits service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  Nevertheless, this prohibition only 
applies to claims filed after June 9, 1998.  See also 38 
C.F.R. § 3.300 (2003); Kane v. Principi, 17 Vet. App. 97 
(2003).  In this case, the Board finds the veteran's claim of 
entitlement to service connection for pulmonary disability on 
the basis of nicotine dependence that he filed prior to June 
9, 1998, has remained a pending claim on appeal to the Board.

Despite several efforts, the VA has been unable to obtain the 
veteran's service medical records, which are presumed lost in 
the 1973 National Personnel Records Center (NPRC) fire.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim is undertaken with this duty in mind.  

Since the veteran's service medical records are unavailable, 
nicotine dependence was not noted when he had been examined, 
accepted, and enrolled for service.  Consequently, he is 
presumed to have been in sound condition at that time and the 
presumption of soundness applies in this case under 38 
U.S.C.A. § 1111.  

In regard to his tobacco products use, the veteran executed a 
Tobacco Use Questionnaire in April 1998.  The veteran stated 
that he began smoking cigarettes in July 1945.  He smoked one 
or two packs per week.  He stated he began smoking one or 
three packs per day beginning in September 1952.  The veteran 
stated that, by the time of his separation from active 
service in August 1954, he smoked three packs of cigarettes 
per day.  He continued smoking three packs of cigarettes per 
day until he quit using tobacco in August 1983.  

Therefore, the initial question is whether the evidence 
clearly and unmistakably demonstrates that the veteran's 
nicotine dependence preexisted active service.  

The Board finds that the evidence clearly and unmistakably 
demonstrates that the veteran's nicotine dependence 
preexisted his entry into the military service in September 
1952.  

There is no probative evidence that disputes the veteran's 
contention that he began smoking one or two packs of 
cigarettes per week beginning in July 1945.  There is also no 
probative evidence disputing his contention that he increased 
his tobacco use to one or three packs per day beginning in 
September 1952 because of the stresses related to military 
service, or that his increased usage continued throughout 
active service.  

Since the determinative issue in this case involves when the 
veteran's tobacco use resulted in nicotine dependence, 
competent medical nexus evidence is required.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The evidence addressing the issue consists of the June 2003 
psychiatric examination and the June 2003 medical opinion of 
the Clinic Director.  The VA physician certified a review of 
the claims folder in connection with the examination.  She 
acknowledged that the issue is whether the veteran acquired 
nicotine dependence during active service or whether it was 
otherwise service-related.  The physician reported the 
veteran's smoking history.  Based on the review of the 
evidence and the examination the physician stated that the 
veteran has a history of smoking and nicotine dependence from 
his late teenage years.  She concluded: "[w]hile the 
veteran's tobacco use and nicotine dependence had begun prior 
to his military service years, it is clear that the nicotine 
dependence was greatly exacerbated by the stress of being 
separated from his family and easy accessibility provided by 
the military setting."  The Clinic Director concurred, 
insofar as, he notes that the examining psychiatrist clearly 
states that the veteran's smoking and nicotine dependence 
pre-dates his two-year period of active military service.  

The above evidence is undisputed in this case.  The Board 
also notes that the veteran does not contend that his chronic 
smoking and nicotine dependence was incurred during active 
service.  Rather, he argues that his preexisting nicotine 
dependence was aggravated by his active service.  Therefore, 
the Board finds that nicotine dependence was not noted at the 
time of entry into active service but the probative evidence 
clearly and unmistakably establishes that the veteran's 
nicotine dependence existed before examination, acceptance 
and enrollment.  38 U.S.C.A. § 1111; Wagner, No. 02-7347, 
slip op. at 9; see VAOGCPREC 3-2003.  

The next question is whether the evidence clearly and 
unmistakably demonstrates that the veteran's nicotine 
dependence was not aggravated by such service.  

Again, this determination is medical in nature and requires 
competent medical evidence.  Layno, supra.  

The VA physician concluded that the veteran's "nicotine 
dependence was greatly exacerbated by the stress of being 
separated from his family and easy accessibility provided by 
the military setting."  This evidence clearly indicates that 
veteran's nicotine dependence was aggravated during active 
service.  The Clinic Director also acknowledged the VA 
physician's determination that the veteran's tobacco use had 
been exacerbated during active service due to stress and easy 
accessibility.  

Consequently, the competent medical evidence in this case 
does not clearly and unmistakably demonstrate that the 
veteran's nicotine dependence was not aggravated during 
active service.  Therefore, the presumption of soundness is 
not rebutted and the Board finds that the veteran's nicotine 
dependence is service-related.  38 U.S.C.A. § 1111; Wagner, 
No. 02-7347, slip op. at 9.  

The final question is whether the veteran's post-service 
development of chronic obstructive pulmonary disease is 
proximately due to his service-related nicotine dependence.  

Again, this determination is medical in nature and requires 
competent medical evidence.  Layno, supra.  

There are multiple medical records that show the veteran's 
has chronic obstructive pulmonary disease.  There is also a 
July 1988 private medical examination report, which diagnoses 
chronic obstructive pulmonary disease as secondary to the 
veteran's tobacco use.  This evidence supports service 
connection.  The diagnosis is made by a competent medical 
expert and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In his June 2003 opinion the Clinic Director stated that, 
although the veteran's exacerbation of tobacco use during 
military service was due to separation stress and easy 
cigarette accessibility, these factors were eliminated once 
the veteran left the military unless replaced by post-service 
non-military stress.  Although he concluded that there is no 
evidence in the claims folder that the veteran's in-service 
tobacco use caused any in-service medical or psychiatric 
problems, the issue in this case is not when the veteran 
developed chronic obstructive pulmonary disease.  The issue 
in this case is whether the veteran's service-related 
nicotine dependence caused his post-service chronic 
obstructive pulmonary disease.  

In sum, the competent and probative evidence establishes that 
in-service nicotine dependence is the proximate cause of the 
veteran's COPD because such dependence was manifested by 
substantial tobacco use after service, which, in turn, caused 
the claimed COPD. See VAOPGCPREC 97-17; VAOPGCPREC 6-03 
(October 2003).

The record does not establish a supervening cause that would 
preclude service connection, such as exposure to 
environmental toxins post-service. Similarly, there is no 
indication that the veteran experienced a full remission of 
his tobacco use post-service followed by a resumption of 
tobacco use, which would thus create a nicotine dependence 
unrelated to service.  

The competent and probative evidence for and against the 
claims are in approximate balance.  Accordingly, the benefit 
of the doubt doctrine is applicable, and the claim of 
entitlement to service connection is granted.  


ORDER

Chronic obstructive pulmonary disease secondary to nicotine 
dependence is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



